Citation Nr: 0513377	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  95-32 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cholelithiasis with 
intra-abdominal abscess, claimed as Crohn's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from February 1976 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1995 which denied service connection for 
cholelithiasis with intra-abdominal abscess, claimed as 
Crohn's disease, and granted service connection for a right 
knee disability, rated 10 percent disabling (subsequently 
increased to 20 percent).  In a November 2000 decision, the 
Board denied the claim for a higher rating, and remanded the 
issue of service connection for cholelithiasis with intra-
abdominal abscess, claimed as Crohn's disease.  That 
remaining issue was again remanded in July 2003.

For reasons expressed below, the appeal is again remanded to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

Pursuant to the July 2003 Board remand, a medical opinion was 
obtained in February 2004.  Unfortunately, however, the RO 
has not issued a supplemental statement of the case 
addressing this additional evidence.  While the Board regrets 
the further delay in again remanding this appeal, 
particularly because the January 2004 letter to the veteran 
containing information regarding the development of his claim 
was returned as undeliverable, there is no indication that 
the veteran has ever been notified that an opinion was being 
obtained, let alone been afforded an opportunity to respond 
to the findings.  Due process requires, at a minimum, that 
the February 2004 medical opinion report must be reviewed by 
the RO, and a supplemental statement of the case furnished if 
the appeal remains denied.  38 C.F.R. §§ 19.31(b)(1), 
19.37(a) (2004); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Moreover, this action was requested in the prior 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further, because this opinion as obtained without an 
examination, the veteran should be informed that he can 
request a copy of the opinion.  

Additionally, correspondence from the AMC to the veteran, 
which included information required under the Veterans Claims 
Assistance Act of 2000 (VCAA), was returned as undeliverable, 
and it appears that the correspondence was sent to a previous 
address, provided in 2000.  The veteran must be provided the 
notification required by the VCAA, sent to his correct, 
current address.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159 (2004).  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  The veteran should be sent a letter 
(to his correct, current address of 
record) containing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), informing him of the 
information and medical or lay evidence 
that is necessary to substantiate his 
claim for service connection for 
cholelithiasis with intra-abdominal 
abscess, claimed as Crohn's disease.  The 
letter should inform him of which 
information and evidence, if any, that he 
is required to provide to VA, and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  He 
should specifically be requested to 
provide any evidence in his possession 
that pertains to the claim.  He should 
also be informed of the February 2004 VA 
medical opinion, and either provided a 
copy of the report, or informed that a 
copy will be provided upon request.  

2.  The RO should take appropriate action 
in response to any reply received from the 
veteran, i.e., obtaining any records 
identified by the veteran, etc., as 
applicable.  See 38 C.F.R. § 3.159(c). 

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for cholelithiasis with intra-
abdominal abscess, claimed as Crohn's 
disease, taking into account all evidence 
received since the August 2002 
supplemental statement of the case, in 
particular, the February 2004 VA opinion.  
If the claim remains denied, the RO 
should furnish a supplemental statement 
of the case to the veteran and his 
representative, and provide an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




